Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief

An Appeal Brief was entered on 06/09/2021.  

No claims were amended, and 
Claims 1-22 are currently pending.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Potential amendments were discussed in a phone conversation on 03 September and emails (attached) on 04 September 2021 and 07 March 2021 with Mr. Shawn Cage.  Authorization for this examiner’s amendment was via an email that was attached in the previous Notice of Allowance (mailed 15 September 2021).  An interview to discuss 

Claims 1, 4, 7, 10, 11, 14, 17, and 20 are amended with this Examiner’s Amendment, 
Claims 2, 3, 8, 9, 12, 13, 18, and 19 are cancelled with this Examiner’s Amendment, and 
Claims 1, 4-7, 10, 11, 14-17, and 20-22 are pending.

The application has been amended as follows: 
Claim 1 is amended as follows;

1.	A method for posting a direct buy link on a social media site, comprising: 	
storing, in a merchant database of a processing server, a plurality of account profiles and a plurality of product identifiers, wherein each account profile of the plurality of account profiles includes at least a consumer identifier and reward data, and each product identifier of the plurality of product identifiers includes a direct buy link configured to provide purchase data for a corresponding product;
receiving, by a receiving device of the processing server from a consumer device, a data message electronically transmitted via a communication network, wherein the data message includes at least a first consumer identifier of a consumer having visited a website associated with the processing server, and an identifier of the operation performed by the first user;
querying, by a querying module of the processing server, the merchant database for an account profile associated with the first consumer identifier;
sending, by a transmitting device of the processing server to the consumer device, a data message electronically transmitted via the communication network, wherein the data message includes a plurality of direct buy links for display on the consumer device, the direct buy links being included in the data message based on an account profile of the first consumer identifier, and wherein at least one of the plurality of direct buy 
receiving, by the receiving device of the processing server from the consumer device, a data message electronically transmitted via the communication network, wherein the data message includes a selection of at least one of the modified direct buy links corresponding to more than one product identifiers, wherein the product information in the at least one modified selected direct buy link includes purchase data for the more than one corresponding products, wherein the purchase data includes one or more of size data of the product, an image of the product, a price of the product, a product description of the product, and a quantity of the product, and the modified direct buy link includes updated purchase data including one or more of: an additional image of each product, a replacement image of each product, and a modified description of each product;
receiving, by the receiving device of the processing server from a social media network, a data message electronically transmitted via the communication network, wherein the data message includes the first consumer identifier and data corresponding to a posting of at least one of the selected modified direct buy links on the social media; 
electronically storing, in the account profile associated with the first consumer identifier in the merchant database of the processing server, the reward data for posting at least one of the selected modified direct buy links on the social media network.

Claim 2 is cancelled.

Claim 3 is cancelled.

Claim 4 is amended as follows;

4.	The method of claim 1, wherein the modification of the direct buy link is received from the consumer device via the social media network.

Claim 7 is amended as follows;

7.	A method for shopping from a social media site using a direct buy link, comprising: 	
electronically storing, in a social media database of a processing server, a plurality of account profiles, wherein each account profile of the 
receiving, by a receiving device of a processing server from a consumer device, a data message electronically transmitted via a communication network, wherein the data message includes at least a first consumer identifier and a consumer identifier and a PIN of a consumer having visited a website associated with the processing server; 
querying, by a querying module of the processing server, the social media database for an account profile associated with the first consumer identifier and a corresponding PIN; 
sending, by a processing device of the processing server to the consumer device, a data message electronically transmitted via the communication network, wherein the data message includes a plurality of direct buy links associated with a plurality of products for purchase, wherein at least one of the direct buy links is a modified direct buy link and each direct buy link is included in the data message based on an account profile of the first consumer identifier, the modified direct buy link including at least product; 
receiving, by the receiving device of the processing server from the consumer device, a data message electronically transmitted via the communication network, wherein the data message includes the selected the modified direct buy link which provides purchase data for each corresponding product and at least one personal image of the product posted by the consumer; 
displaying, by the processing device of the processing server, the modified direct buy link comprising the personal data corresponding to the product, a purchase data, and payment preference information associated with the first consumer identifier, wherein the purchase data comprises one or more of: a size data of the product, an image of the product, a price of the product, a product description of the product, and a quantity of the product, and the personal data corresponding to the product comprises one or more of: providing the personal image of the product, replacing an original image of the product with the personal image, and modifying the description of the product; and 
transmitting, by a transmitting device of the processing server, confirmation of payment and the modified direct buy link associated with the purchased product to the consumer device, wherein the account profile is updated to be associated with the modified direct buy link.

Claim 8 is cancelled.

Claim 9 is cancelled.

Claim 10 is amended as follows;

10.	The method of claim 7, wherein the modification of the direct buy link is received from the consumer device via the social media network.

Claim 11 is amended as follows;

11.	A system for posting a direct buy link on a social media site, comprising: 	
a merchant database of a processing server configured to store a plurality of account profiles and a plurality of product identifiers, wherein each account profile of the plurality of account profiles includes at least a consumer identifier and reward data, and each product identifier of the plurality of product identifiers includes a direct buy link configured to provide purchase data for a corresponding product; 
a receiving device of the processing server configured to receive from a consumer device a data message electronically transmitted via a communication network, wherein the data message includes at least a first consumer identifier of a consumer having visited a website associated with the processing server;
a transmitting device of the processing server configured to transmit to the consumer device a data message electronically transmitted via the communication network, wherein the data message includes a plurality of direct buy links for display on the consumer device, the direct buy links being included in the data message based on an account profile of the first consumer identifier, at least one of the plurality of direct buy links is modified to include product information for more than one corresponding products, wherein the purchase data includes one or more of size data of the product, an image of the product, a price of the product, a product description of the product, and a quantity of the product, and the modified direct buy link includes updated purchase data including one or more of: an additional image of each product, a replacement image of each product, and a modified description of each product; 
the receiving device of the processing server configured to receive from a consumer device a data message electronically transmitted via a communication network, wherein the data message includes at least a selected one of the modified direct buy links corresponding to more than one product identifier, wherein the direct buy link is modified to provide purchase data for the more than one corresponding products and at least one personal image of the product posted by the consumer; 
the receiving device of the processing server further configured to receive from a social media network a data message electronically transmitted via the communication network, wherein the data message includes the first consumer identifier and data corresponding to posting of the modified direct buy link on the social media network, wherein the 
the merchant database of the processing server further configured to electronically store the reward data for posting the direct buy link on the social media network and the modified direct buy link in the account profile associated with the consumer identifier.

Claim 12 is cancelled.

Claim 13 is cancelled.

Claim 14 is amended as follows;

14.	The system of claim 11, wherein the modification of the direct buy link is received from the consumer device via the social media network.

Claim 17 is amended as follows;

17.	A method for shopping from a social media site using a direct buy link, comprising: 	
a social media database of a processing server configured to electronically store a plurality of account profiles, wherein each account profile of the plurality of account profiles includes at least a consumer identifier and a personal identification number (PIN); 
a receiving device of a processing server configured to receive from a consumer device, a data message electronically transmitted via a communication network, wherein the data message includes a first consumer identifier and a PIN of a consumer having visited a website associated with the processing server; 
a querying module of the processing server configured to query the social media data base for an account profile associated with the consumer identifier and the PIN; 
a processing device of the processing server configured to control a display of a plurality of direct buy links associated with a plurality of products for purchase on the consumer device, wherein at least one of the direct buy links is a modified direct buy link and each direct buy link is displayed based on an account profile of the first consumer identifier; 
a receiving device configured to receive a data message electronically transmitted via the communication network, wherein the data message includes a selected one of the modified direct buy links which 
the processing device further configured to display the modified direct buy link comprising the personal data corresponding to each product, purchase data associated with each product, and payment preference information, wherein the purchase data comprises one or more of: a size data of the product, an image of the product, a price of the product, a product description of the product, and a quantity of the product, and the personal data corresponding to the product comprises one or more of: providing the personal image of the product, replacing an original image of the product with the personal image, and modifying the description of the product; and 
a transmitting device configured to transmit confirmation of payment and the modified direct buy link associated with the purchased products to the consumer device, wherein the account profile is updated to be associated with the modified direct buy link.

Claim 18 is cancelled.

Claim 19 is cancelled.

Claim 20 is amended as follows;

20.	The system of claim 17, wherein the modification of the direct buy link is received from the consumer device via the social media network.


Allowable Subject Matter

Claims 1, 4-7, 10, 11, 14-17, and 20-22 are allowed.  
Novelty over prior art.
The following is an examiner's statement of reasons for allowance: The independent claims of the present invention recite methods and systems sending and receiving data to select maintain customer information and present product details for purchase (advertising).    

The prior art teaches all the limitations of the claims but the combination and number of steps is unique and the argument that it would not have been obvious to one of ordinary skill in the art to combine the references to produce the invention has merit.  Combining these references, in the particular order, and the particular pieces of each reference to arrive at the invention would not have been obvious to one of ordinary skill at the time of the invention.  Therefore the claims are found to be allowable over the prior art of record.

Subject Matter Eligible under 35 USC § 101.  
The independent claims of the present invention recite a method, system, and non-transitory computer readable storage medium for sending and receiving data to select maintain customer information and present product details for purchase (advertising).      
Some claim limitations relate to an abstract idea under Step 2A of the eligibility analysis, sending and receiving data to select maintain customer information and present product details for purchase (advertising), but the combination of steps is an ordered combination of steps that integrates the invention into a practical application.  Hence the claims are Patent Eligible under 35 USC § 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished actions is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681